        Case 1:16-cv-03311-ELH Document 157 Filed 07/27/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                               *
MARYLAND SHALL ISSUE, INC., et al.             *
                                               *
               v.                              *            Civil Case No. ELH-16-3311
                                               *
LAWRENCE HOGAN, et al.                         *
                                               *
                                           *********
                                           ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is this 27th day

of July, 2021, by the United States District Court for the District of Maryland, ORDERED:

       1) Plaintiffs’ Motion (ECF 133) is DENIED;

       2) Defendants’ Motion (ECF 145) is GRANTED in part and DENIED in part. In

          particular, I shall grant defendants’ motion to strike paragraph 9; the last sentence of

          paragraph 10; and paragraphs 15-18 of Pennak’s Declaration (ECF 135-3). The

          motion is otherwise denied.



                                                           /s/
                                                    Ellen L. Hollander
                                                    United States District Judge
